Title: To Thomas Jefferson from William C. C. Claiborne, 13 February 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            New Orleans February 13. 1806.
                        
                        Application having lately been made to me by Mr. Dunbar—to obtain from the Marquis of Casa Calvo, a Passport
                            for the Gentlemen who are about to ascend the Red River, under your Orders, I addressed to him a letter, of which the
                            enclosure A is a copy, and received the answer marked B.—I have informed Mr. Dunbar of the Marquis’s refusal which I
                            presume may occasion, for the present, the postponement of the expedition.
                        My official Letters to the Secretary of State will acquaint you with the state of things in this quarter.
                        If I am not greatly mistaken, the public sentiment here has, of late, undergone a change highly favorable to
                            the American government: The natives of Louisiana are, for the most part, attached to the United States—and I am persuaded
                            that most of the men of property would, in the event of War, rally around the American Standard.
                        I still hope you may be enabled to draw to an amicable and honorable close, our negociations with Spain,—but
                            if this should not happen, I should indeed, be gratified if an opportunity was offered me, to evince in the Field, my
                            devotion to the Interest and honor of my Country.
                        With sentiments the most respectful—I have the honor to be—Your faithful Friend.—
                        
                            William C. C. Claiborne
                     
                        
                    